Citation Nr: 0518959	
Decision Date: 07/13/05    Archive Date: 07/20/05	

DOCKET NO.  04-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a higher initial (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD


Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, in which the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  The veteran, who had active 
service from January 1981 through March 1989, expressed 
disagreement with the noncompensable evaluation and appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests Level I hearing in his right ear 
and Level I hearing in his left ear.



CONCLUSION OF LAW

The schedular criteria for a higher initial (compensable) 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated April 2003.  This letter, 
provided to the veteran prior to the decision on the merits, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertains to the claim.  

Thereafter, the veteran received the June 2003 rating 
decision and the Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
order to assess the current severity of the veteran's 
service-connected disability.  Neither the veteran nor his 
representative have made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

B.  Evidence

In March 2003, the veteran was seen for an audiologic 
evaluation at the Divine Savior Health Care facility that 
revealed a mild to moderate sensorineural hearing loss above 
1000 Hertz in both ears with the right ear being slightly 
poorer at 4000 Hertz.  Speech reception thresholds were 
obtained at 20-decibel hearing loss in both ears and were 
reported as 92 percent in the right ear and 100 percent in 
the left ear.  The March 2003 audiologic report included the 
chart of the audiometric examination, but did not contain the 
specific percentages of hearing loss for each frequency or 
specify the type of controlled speech discrimination test 
used.  The RO interpreted the March 2003 audiogram in the 
March 2004 Statement of the Case to reveal decibel losses as 
15/500, 15/1000, 30/2000, 50/3000, and 65/4000 Hertz in the 
right ear and 20/500, 20/1000, 30/2000, 40/3000, and 50 /4000 
in the left ear.  

Thereafter, the veteran was afforded a VA examination in 
April 2003 that revealed the following: 

HERTZ
1000
2000
3000
4000
Average
RIGHT
10
25
30
50
29
LEFT
10
25
30
45
28

Word recognition ability was evaluated at 96 percent for the 
right ear and 100 percent for the left ear.  The examiner 
reported a mild sensorineural loss for the right ear at 3000 
Hertz, a moderate sensorineural loss at 4000 Hertz and 6000 
Hertz and a mild loss at 8000 Hertz.  In regards to the left 
ear, the examiner noted between a mild and moderate 
sensorineural loss at 3000 and 4000 Hertz, respectively.

In June 2003, service connection for bilateral hearing loss 
was granted with a noncompensable evaluation effective March 
21, 2003.  The RO noted that the evaluation for hearing loss 
was based on objective testing, and that the average decibel 
losses of 29 percent for the veteran's right ear and 28 
percent for the veteran's left ear with speech discrimination 
of 96 percent in the right ear and 100 percent in the left 
ear were used to determine the veteran's disability rating.

Thereafter, the veteran submitted a duplicate copy of his 
April 2003 audiological examination in support of his claim.  
The veteran additionally supplied the names of two coworkers 
in support of his claim.  The RO sent letters to both 
coworkers in December 2003 requesting information regarding 
the veteran's hearing loss.  Thereafter, both coworkers 
provided statements reporting that they have observed the 
veteran experiencing difficulties with a hearing problem.  

C.  Law and Analysis

The veteran has been assigned an initial noncompensable 
disability rating for bilateral hearing loss.  He contends 
that his hearing loss is more disabling than currently 
evaluated and has appealed for a compensable evaluation of 30 
percent.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While the veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board notes that 
the veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the 
disability is considered during the entire period from the 
initial assignment of the evaluation to the present time. 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz.  The rating schedule establishes 11 
auditory acuity Levels, designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  An examination for hearing impairment for 
VA purposes must be conducted by a State-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CN) and puretone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85 (a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85 (b).   The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four. See 38 C.F.R. § 4.85.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment.  38 C.F.R. § 4.85 (d).  Table VII (Percentage 
Evaluations for Hearing Impairment, also referred to as 
Diagnostic Code 6100) is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  The 
percentage evaluation is located at the point where the rows 
and column intersect.   38 C.F.R. § 4.85 (e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
a compensable evaluation for the veteran's bilateral hearing 
loss.  The veteran's April 2003 VA examination revealed 
puretone threshold averages of 29 decibels for the right ear 
and 28 decibels for the left ear.  Speech recognition scores 
were reported as 96 percent in the right ear and 100 percent 
in the left ear.  According to Table VI of the Schedule for 
Rated Disabilities, percentages of discrimination ranging 
from 0 - 41 decibels with speech discriminations scores from 
92 - 100 result in a numeric designation of Roman numeral I 
for hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  As 
such, the veteran's right and left ears are calculated to 
fall under Roman numeral I for purposes of determining a 
percentage evaluation for hearing impairment under Diagnostic 
Code 6100 (Table VII), which ultimately results in a 
noncompensable evaluation assigned for the veteran's hearing 
loss.  

The March 2003 audiologic report fails to note the type of 
controlled speech discrimination test used during the 
evaluation.  As such, it is unclear whether the audiologic 
results are based upon the criterion necessary to analyze the 
veteran's disability rating and whether it can be used in 
such an evaluation.  However, assuming the March 2003 report 
can be utilized, it would mandate the assignment of a 
noncompensable rating under Diagnostic Code 6100.  
Specifically, the RO interpreted the audiometric evaluation 
chart in the March 2004 Statement of the Case as showing 
decibel losses of 15/500, 15/1000, 30/2000, 50/3000, and 
65/4000 Hertz in the right ear and 20/500, 20/1000, 30/2000, 
40/3000, and 50/4000 in the left ear.  Speech discrimination 
scores were reported as 92 percent in the right ear and 100 
percent in the left ear.  Using these percentages, a 40 
percent average decibel loss exists for the right ear and a 
35 percent average loss for the left ear.  Again, according 
to Table VI of the Schedule for Rated Disabilities, these 
percentages and speech discrimination scores calculate to 
become a Roman numeral I for both the right and left ears, 
and result in a noncompensable evaluation assigned under 
Diagnostic Code 6100.  

Based upon these audiological examinations, the Board finds 
that the veteran's bilateral hearing loss was properly 
assigned an initial noncompensable evaluation under 
Diagnostic Code 6100.  In making this determination, the 
Board has considered the veteran's statements asserting his 
belief that his hearing loss warrants an increased 
evaluation.  The Board has no reason to doubt the veteran's 
statements.  It is clear from the evidence of record that he 
experiences hearing loss; however, the objective medical 
evidence has not shown that his service-connected hearing 
loss has increased to a level greater than that encompassed 
by a noncompensable rating under the provisions of 38 C.F.R. 
§ 4.85.  The Board has also considered the application of 38 
C.F.R. § 4.86 [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  The veteran's contentions and 
the contentions of his co-workers cannot establish 
entitlement to a compensable evaluation for defective hearing 
because disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule.  See 
Lendenmann, supra, 3 Vet. App. at 349.  Here, a mechanical 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.  
Thus, the veteran's claim for a compensable rating for 
hearing loss is denied.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  There has been no 
assertion or showing by the veteran that his hearing loss 
disability has resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  While the veteran reported in his October 
2003 and December 2003 statements that his co-workers and 
supervisors are aware of his hearing problems and that he has 
had conflict with his supervisor over the use of his lapel 
mike, he has not shown that these issues have interfered with 
his duties or effected his employment.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A higher initial (compensable) rating evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


